DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive with regards to Claims 1-5 as presently amended.
	Applicant argues that because Johnson teaches a method where the metallic catalyst material is gold in the examples which is not a metal “from Groups 6-10 of the IUPAC Periodic Table” as recited in claim 1.  Applicant additionally notes that Johnson discloses that the gold nanoparticles have an “average particle diameter of about 8 nm”.  This argument is unpersuasive since disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123.II.  Here, as admitted by Applicant in the Remarks, Johnson further teaches that the metallic catalyst material can comprise a noble metal such as Au, Ag, Pd, Pt, Rh, or Ru which at least includes: group 10 elements Pd and Pt, group 9 element Rh, and the group 8 element Ru.  
Furthermore, Johnson explicitly states that smaller particles condense at lower pressures where a system gas pressure is 20 to 100 torr (see [0033]).  The Office also notes that Johnson’s exemplary embodiment cited by Applicant is produced at a system gas pressure of 50 torr which is greater than the lower limit of 20 torr and suggests that smaller particle sizes than the example are envisioned by Johnson.  Therefore, the Office maintains that it would have been obvious to one of ordinary skill in the art at the time of filing of the invention in view of Johnson to prepare a catalyst comprising 8-10 catalyst particles with average particle radius less than 1 nm.
Further regarding Applicant’s argument that Johnson discloses diameter of 8 nm as “typical”, “preferred” or “optimum”, Johnson also explicitly discloses that gold nanoparticles with smaller particle diameter (e.g. average 3 nm diameter) have been produced on similar support particles using similar parameters (see [0043]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Johnson et al (US 2004/0101454).
	Johnson discloses a catalyst comprising a support particle supporting nanoparticles of a catalytically active compound on the surface (see [0035]).  Johnson further discloses a catalyst comprising support particles where the vapor of a catalytically active material is condensed on aerosolized support particles as nanoparticles on the surface of the support particles (see [0035]).  Johnson further discloses the catalyst where the catalysis is deposited as nanoparticles with major dimension of 10 nm or less (see [0014]).  Johnson further discloses that the particle size of supported metallic catalysts should be on the order of 1 to 10 nm to maximize metallic surface area and maximize the number of active sites (see [0005]).
	Further regarding the product-by-process limitations, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
Here, the prior art Johnson discloses a catalyst comprising a catalyst support and catalytically active compound in the form of particles with average radius of less than 5 nm deposited on the surface.  The instant claim implies producing a catalyst with identical structure.  It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a catalyst as disclosed by Johnson and expect that since his particles are produced by vapor deposition of aerosolized particles, any slight differences would not impart structural differences to the end product catalyst since both catalyst particles are vapor deposited.  In the event any slight differences can be shown between the two catalysts, the burden is on Applicant to provide concrete evidence that the difference exhibits unexpected properties compared to the prior art Johnson.  See Ex parte Gray, 10 USPQ2d 1922.
Regarding an average crystalline size of less than 2.5 nm, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Johnson where the particle radius is in any workable or optimum range overlapping with 5 nm or less as disclosed by Johnson including 1 nm or less and expect to produce a catalyst with improved catalyst surface area and number of active sites as suggested by Johnson.
Regarding Claim 2, Johnson discloses the catalysts formed as nanoparticles.
Regarding Claim 3, Johnson discloses a catalyst where the condensed nanoparticles are dispersed on the “surface” of the individual support particles (see [0035]).
Regarding Claim 4, the claim is a product-by-process claim.  Here, the prior art Johnson discloses a catalyst comprising a catalyst support and catalytically active compound in the form of 2.5 nanometer particles deposited on the surface.  The instant claim implies producing a catalyst with identical structure.  It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a catalyst as disclosed by Johnson and expect that since his particles are produced by vapor deposition of aerosolized particles, any slight differences would not impart structural differences to the end product catalyst since both catalyst particles are vapor deposited.  In the event any slight differences can be shown between the two catalysts, the burden is on Applicant to provide concrete evidence that the difference exhibits unexpected properties compared to the prior art Johnson.  See Ex parte Gray, 10 USPQ2d 1922.

	Claim 5 is rejected under 35 U.S.C. as being unpatentable over Johnson as applied to Claim 1 and in further view of Chao et al (US 5,230,789 submitted by Applicant in the IDS filed 8/10/2020).
	As applied to Claim 1, Johnson discloses a catalyst comprising nanoparticles of catalytic material deposited on the surface of support particles.  Johnson also discloses the particles deposited by condensing a vapor of the catalytic material on the surface of aerosolized support particles.
	Regarding Claim 5, Johnson is silent with respect to the wt% of the catalytically active compound based on the total weight of the catalyst.
	Chao discloses catalysts for hydrocarbon conversion supported on support particles where the catalytic metal component is in an amount of 0.1 to 20 wt% (see Col 4, ln 64-65).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst comprising a catalytic metal supported on support particles as disclosed by Johnson where the loading comprises a concentration of 0.1 to 20 wt% as disclosed in Chao as a typical concentration suitable for making active catalysts.
	



Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 12, the closest prior art of record Johnson (US 2004/0101454) discloses a catalyst with a structure suggested by aerosolizing support particles and condensing vapor of a metallic catalyst material where the particle radius is in a range less than 5 nm.  However, Johnson does not teach or suggest a catalyst with the structure produced by condensing a vapor of catalytically active compound precursor comprising an oxide of one or more than one metal onto an aerosol of support particles as required by Claim 12.
Regarding Claim 13, Johnson also does not teach the catalytically active compound precursor including oxides of molybdenum, rhenium, tungsten, manganese, titanium, cerium, or any combination of these as required by the claim.
Regarding Claim 14, Johnson also does not teach the catalytically active compound precursor comprising tungsten oxide as required by the claim.
Regarding Claim 15, Johnson does not disclose a catalyst having an X-Ray Diffraction pattern consisting of a single signature within a range of from 2 theta greater than or equal to 15 degrees to 2 theta less than or equal to 60 degrees. 

Claim 6-10 and 16-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record does not teach or reasonably suggest the claimed catalyst according to Claim 6.  Specifically, the prior art of record does not teach or suggest a catalyst comprising a plurality of catalyst support particles comprising silica, alumina or silica and alumina; and a catalytically active compound comprising tungsten deposited onto surfaces of the support particles where the compound is deposited on from 1% to 50% of the surfaces of the catalyst support particles that are accessible to gases and vapors and the catalytically active compound has an average crystalline size of less than 2.5 nm where the average crystalline size is an average radius of particles of the catalytically active compound.
The closest prior art is Spamer which discloses a metathesis catalyst comprising WO3 loaded on a support comprising silica gel (see Page 154, 2.1 Catalyst Preparation).  Spamer further discloses the catalyst comprising very small crystallites or amorphous WO3 at a loading below 8% (see Page 157, ¶2 and Page 164, ¶2) where crystallite size is less than 126.0 Angstrom (i.e. less than 12.6 nm) (see Page 157, Table 1).  Spamer also suggests that the loading between 3 and 6 % are well dispersed (see Page 1645, ¶3).
Therefore, Spamer does not disclose the catalyst wherein catalytically active compound is deposited on from 1% to 50% of the surfaces of the catalyst support particles that are accessible to gases and vapors and the average crystalline size (average radius of particles) is less than 2.5 nm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        7/25/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        7/27/2022